                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                    November 10, 2020

      MEMORANDUM TO COUNSEL

             Re:      Chase Standage v. Kenneth Braithwaite, et al.
                      Civil No.: ELH-20-2830

      Dear Counsel:

            This Memorandum is in response to the government’s letter of November 10, 2020. See
      ECF 24.

              As you know, plaintiff filed suit on September 30, 2020 (ECF 1), along with a motion for
      preliminary injunction. ECF 2 (“P.I. Motion”). As a result, the Court held a scheduling
      telephone conference with counsel on the same date. See Docket. As discussed, the Court
      issued a schedule for briefing of the P.I. Motion and set a hearing date. ECF 4. The Order of
      October 1, 2020 followed. See ECF 5.

               As counsel will surely recall, the Court issued the Order of October 1, 2020 (ECF 5) with
      the express consent of the government, tendered during the initial telephone conference held on
      September 30, 2020. The Order (ECF 5) provides, in part, that defendants “are precluded from
      taking any further steps to separate Plaintiff” from the Naval Academy, “including the issuance
      of a Memorandum Report to the Assistant Secretary of the Navy for Manpower & Reserve
      Affairs . . . .” (the “Report). Further, the language in ECF 5 provides that the Order is to remain
      in place “pending the Court’s disposition of Plaintiff’s Motion for a Preliminary Injunction . . . .”
      Id. at 1. Significantly, no date for a ruling was set.

             Thereafter, the government moved to dismiss ECF 1 and opposed the P.I. Motion. ECF
      8. Plaintiff subsequently filed an Amended Complaint (ECF 11) but the government did not file
      a new motion to dismiss.

             In accordance with ECF 4, the Court held a P.I. Motion hearing on October 30, 2020.
      ECF 16. It was quite a lengthy hearing – several hours in duration. Thereafter, I held two
      scheduling telephone conferences with counsel. See Docket.

             On November 9, 2020, I issued an Amended Order (ECF 23), which modified ECF 5.
      Contrary to the government’s suggestion in ECF 24, ECF 23 is not a Temporary Restraining
      Order (“TRO”). Indeed, plaintiff never filed a motion for a TRO. Rather, he filed the P.I.
      Motion. See ECF 2. And, the scheduling in this case, as well as the hearing held on October 30,
2020 (ECF 16), have been directed to resolution of the P.I. Motion (ECF 2), as well as the
government’s motion to dismiss the suit (ECF 8).

        The Amended Order (ECF 23) merely lifts certain restrictions in ECF 5 concerning
issuance of the Report. It states, in part, that “the Parties may proceed with the issuance of the”
Report. (Emphasis added). Notably, ECF 23 does not require or compel the Navy to proceed
with issuance of the Report.

       In short, I view ECF 23 as a modification of ECF 5, to which the government previously
consented. Because ECF 23 merely lifts some of the restrictions in ECF 5 imposed upon
defendants, it is difficult to understand the government’s objection, as set forth in ECF 24.
Given that ECF 23 simply affords the defense the option of proceeding with issuance of the
Report, I see no reason to alter the Order of November 9, 2020.

        Further, in ECF 24, the government indicates that the Court suggested the filing by
plaintiff of a second amended complaint. At the hearing on October 30, 2020, concerning the
P.I. Motion (ECF 16), the Court inquired of plaintiff’s counsel regarding ambiguity concerning a
claim in the Amended Complaint (ECF 11) based on the Administrative Procedure Act (“APA”),
5 U.S.C. § 706, et seq. In particular, my inquiry was prompted by allegations in the Amended
Complaint in which plaintiff expressly asserted that the Navy’s conduct “must be enjoined and
overturned in accordance with 5 U.S.C. § 706(2)(A) and (B).” ECF 11, ¶ 77. Further, plaintiff
made a similar assertion in ECF 11, ¶ 83.

       The record of the hearing will speak for itself. But, my memory is that plaintiff’s counsel
responded to my inquiry about the APA by stating that he believed he had asserted a claim under
the APA, albeit inartfully.

       With that in mind, in our post-hearing status conference, I asked plaintiff’s counsel if he
intended to file a second amended complaint, so as to clarify his reliance on the APA. And, the
second amended complaint was filed by consent. See ECF 22.

        In my Order of November 4, 2020 (ECF 19), I confirmed the schedule established during
our telephone conferences on November 3 and November 4, 2020. It was my understanding that
the government wished to supplement its motion to dismiss in light of the anticipated filing of a
second amended complaint. In this regard, I note that the motion to dismiss is directed to the
original Complaint (ECF 1), which has twice been superseded.

        “The general rule . . . is that an amended pleading supersedes the original pleading,
rendering the original pleading of no effect.” Young v. City of Mount Ranier, 238 F.3d 567, 573
(4th Cir. 2001). Because an amended complaint supersedes the original pleading, “motions
directed at superseded pleadings are to be denied as moot.” Freckleton v. Target Corp., 81 F.
Supp. 3d 473, 479-80 (D. Md. 2015) (quoting Blount v. Carlson Hotels, 3:11CV452-M0C-DSC,
2011 WL 6098697, at *1 (W.D.N.C. Dec. 6, 2011)).

      I could have denied the government’s motion to dismiss, as moot. Because I am striving
to move the case expeditiously, I did not do so. Instead, I have allowed both sides to supplement

                                                 2
their original submissions, rather than waste time and resources by requiring everyone to begin
anew.

         In this light, I am dismayed by the government’s attempt in ECF 24 to withdraw its
earlier consent to ECF 5, ostensibly because “of the anticipated time it will take the Court to
decide the [P.I.] motion . . . .” ECF 24 at 1. The government has provided no authority for its
ability to withdraw its consent, on which the Court (and plaintiff’s counsel) have relied in
outlining the current briefing schedule, as set forth in ECF 19. Indeed, the government’s final
submission is not due until November 30, 2020, and then I need an opportunity to consider all of
the supplemental submissions.

       In sum, this is a difficult and complicated case, as the submissions make clear. There is
no timetable by which the Court is required to decide the P.I. Motion, and I am doing my best to
accommodate the desire of the parties to brief fully the complex issues, while taking into account
the demands on the Court with respect to countless other cases.

       For these reasons, the request to rescind or modify ECF 23 is DENIED.

       Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
as such.

                                                             Sincerely,

                                                                /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                 3
